              Case 20-11943-JTD          Doc 37-4     Filed 02/09/21   Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          OF THE DISTRICT OF DELAWARE


  In re:                                             Chapter 7

  ARANDELL KENTUCKY, LLC,                            Case No. 20-11943 (JTD)

                               Debtor.


                                    CERTIFICATE OF SERVICE


       I, David W. Carickhoff, hereby certify that on February 9, 2021, I caused copies of the

Chapter 7 Trustee’s Motion for an Order Approving Settlement of Estate Claims Against STAG

Industrial Holdings, LLC Pursuant to Fed. R. Bankr. P. 9019 to be served on all parties via

electronic mail on the attached service list.

 Dated: February 9, 2021
                                                /s/ David W. Carickhoff
                                                David W. Carickhoff (No. 3715)
                                                300 Delaware Ave., Suite 1100
                                                Wilmington, DE 19801
                                                Tel: (302) 777-4350
                                                Fax: (302) 777-4352
                                                Email: dcarickhoff@archerlaw.com

                                                Chapter 7 Trustee
              Case 20-11943-JTD        Doc 37-4     Filed 02/09/21   Page 2 of 2




                                       SERVICE LIST

 Rosa Sierra                                      Richard L. Blumenthal
 Office of the United States Trustee              51 Winchester St
 U. S. Department of Justice                      Newton Highlands, MA 02461
 844 King Street, Suite 2207                      617-527-1150
 Lockbox #35                                      617-964-8676 (fax)
 Wilmington, DE 19801                             Richardlblumenthal@gmail.com
 302-573-6491 x6492
 302-573-6497 (fax)
 rosa.sierra@usdoj.gov

 William A. Hazeltine                             Douglas B. Rosner
 Sullivan Hazeltine Allinson LLC                  Goulston & Storrs, P.C.
 919 North Market Street                          400 Atlantic Ave.
 Suite 420                                        Boston, MA 02110
 Wilmington, DE 19801                             617-482-1776
 302-428-8191                                     617-576-4290 (fax)
 302-428-8195 (fax)                               drosner@goulstonstorrs.com
 Bankruptcy001@sha-llc.com

 Andrew L Magaziner                               Eric M. Sutty
 Matthew P. Milana                                Rafael Xavier Zahralddin-Aravena
 Young Conaway Stargatt & Taylor, LLP             Armstrong Teasdale LLP
 Rodney Square                                    300 Delaware Avenue, Suite 210
 1000 North King Street                           Wilmington, De 19801
 Wilmington, DE 19801                             302-824-7089
 302-571-6600                                     esutty@atllp.com
 bankfilings@ycst.com                             rzahralddin@atllp.com
 mmilana@ycst.com

 Commonwealth Land Title Insurance
 Company
 John Gunasti, Vice President and Commercial
 Counsel
 265 Franklin Street, 8th Floor
 Boston, MA 02110
 john.gunasti@fnf.com
220321680v1
